Citation Nr: 1541865	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, depression and anxiety.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He is a recipient of a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held before the Board in December 2014.  A transcript is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, depression and anxiety, and entitlement to service connection for residuals of traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Evidence added to the record since the January 2008 final rating decision denying the Veteran service connection for a mental disorder, claimed as PTSD, depression and anxiety, is considered new and material.  There is a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that denied service connection for a mental disorder, claimed as PTSD, depression and anxiety, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2015).

2.  The evidence received subsequent to the January 2008 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for Service Connection for an Acquired Psychiatric Disorder, Claimed as PTSD, Depression and Anxiety

The Veteran's original claim of entitlement to service connection for a mental disorder (claimed as PTSD, depression and anxiety) was denied in the January 2008 rating decision, on the basis that the Veteran did not have a confirmed diagnosis of PTSD or any other mental health condition.  The Veteran did not file an appeal.  Thereafter, in April 2011, the Veteran filed a claim for entitlement to service connection for PTSD, which has been construed as a claim to reopen his prior service connection claim for any mental condition.  The September 2012 rating decision denied reopening the Veteran's claim for entitlement to service connection for PTSD based on finding no new and material evidence.  The Veteran perfected an appeal to that decision.  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the December 2014 hearing, the Veteran provided the background history of his claim for entitlement to service connection for PTSD, depression and anxiety.  Specifically, he testified to his stressors in service, including engaging with enemy fire daily as well as a specific event when he was machine gunning on the right rear of the tank, engaging in enemy fire when his tank hit a land mine.  He was knocked in the air and landed on the ground from his tank which exploded.  His unit was still taking fire while he was lying in the jungle bleeding and temporarily blinded from the blast.  He was medevacked and treated for his wounds. 

The Veteran further testified that after his service, he began drinking heavily and experiencing nightmares so he would avoid sleeping.  He would think he was back in Vietnam with "bullets whizzing and mortars going off around" him.  He would wake up in a cold sweat and gasping for air.  The Veteran also indicated that summertime could be very difficult with fireworks, picnics, baseball games, car races and county fairs being scary experiences.  His emotional issues resulted in a divorce from his wife and difficulty maintaining relationships.  

Following the January 2008 final rating decision, the record also includes treatment records from M. B., M.D., dated September 2013 to October 2013 which diagnoses the Veteran with anxiety state unspecified and PTSD.  In addition, the record includes a medical statement from J.M., M.S., C.R.C., a readjustment counselor, who reported the Veteran attends a Vietnam/PTSD Combat Group.  Further, he displays many symptoms of PTSD including anxiety, hyper arousal, depression, denial, isolation, grief and low self-esteem.

The Board finds the Veteran's December 2014 hearing testimony as well as the September 2013 to October 2013 treatment notes from M.B., M.D., along with the medical statement from J.M., M.S., C.R.C, which diagnoses the Veteran with anxiety state unspecified, depression and PTSD are considered new and material, as they provide evidence of a present diagnosis.  Accordingly, the Board concludes that the January 2008 rating decision will be reopened because new and material evidence has been received.

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for an acquired psychiatric disorder claimed as PTSD, depression and anxiety, is reopened.  The claim is allowed to this extent only.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In light of the Veteran's December 2014 hearing testimony as well as the September 2013 to October 2013 treatment notes from M.B., M.D. and the medical statement from J.M., M.S., C.R.C, which diagnoses the Veteran with anxiety state unspecified, depression and PTSD, the Board finds a medical opinion regarding a causal link between the present diagnoses and the Veteran's service is necessary prior to adjudicating the Veteran's claim.  The Board notes the Veteran's military personnel records confirm he received the Purple Heart medal and as such, the Veteran's stressors are conceded.

Regarding the Veteran's claim for service connection for a TBI, at the December 2014 hearing, the Veteran's representative contends the Veteran's prior TBI testing was inadequate.  Specifically, the representative stated the Veteran's TBI testing was with Dr. C. who used to be employed by the Wilkes Barre VA and he was dismissed.  The Veteran testified that at the TBI testing, no scans or MRI's were completed on him and that he still suffers a headache a week along with fatigue.  Because there is a question as to whether the Veteran's prior VA examination for TBI was adequate, giving deference to the Veteran, the Board will remand for another examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records (inpatient and outpatient) pertaining to the Veteran's mental health treatment as well as headaches and head injuries.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a mental health examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present.

The examiner is asked to accomplish the following:

	a.  If a diagnosis of PTSD is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the Veteran's conceded stressors.

	b.  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, the examiner should explain why and identify all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any identified or diagnosed psychiatric disorder was caused by or incurred in service.

A complete rationale must be provided for all opinions presented.

3.  Following completion of the development requested in paragraph 1, above, make arrangements for the Veteran to be afforded an examination for TBI.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate that the claims file was reviewed.  

The examiner is asked to accomplish the following:

	a.  Provide an opinion as to whether the Veteran has a present diagnosis of TBI or residuals therefrom.  

	b.  If a present diagnosis is found, the examiner should provide an opinion as to whether it is at least as likely as not ( a 50 percent or greater probability) that the Veteran's TBI was caused by his active service or is otherwise related thereto.  

Attention is drawn to the Veteran's receipt of a Purple Heart in service.

A complete rationale must be provided for all opinions presented.

4.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


